OPINION — AG — ** RIGHT OF WAY — AUTHORITY — HIGHWAY FUND ** IF THE EXPENDITURE OF COUNTY HIGHWAY FUNDS IS MADE FOR THE PURPOSE OF ACQUIRING ADDITIONAL RIGHT OF WAY FOR A STATE HIGHWAY, TITLE THERETO (AS IN THE INVARIABLE CUSTOM) SHOULD BE TAKEN IN THE NAME OF THE STATE OF OKLAHOMA, AND, BY THE SAME TOKEN, IF IT IS NECESSARY TO REPORT TO A CONDEMNATION ACTION TO OBTAIN SAID ADDITIONAL RIGHT OF WAY, SUIT THEREFOR SHOULD BE BROUGHT BY . . . AND IN THE NAME OF . . . THE STATE . . . RATHER THAN THE COUNTY. (TITLE RECORDED, COUNTY, FUNDS) CITE: 19 O.S. 339 [19-339], 69 O.S. 44 [69-44], 69 O.S. 262 [69-262] (MAINARD KENNERLY)